Per Curiam. Appellant filed his bill in the court below, praying for an injunction to restrain the mayor and chief of police from interfering with him in conducting a saloon, and from criminally prosecuting him under ordinances which he alleges to be void, and from prosecuting more than one of the suits commenced against him and pending until the further order of the court. The court denied appellant’s motion for an injunction, and it was stipulated by the parties that the hearing of the motion should be considered the final hearing of the cause, and therefore the court entered an order dismissing complainant’s bill for want of equity. Appellant had no license for the sale of liquor, and because he persisted in selling intoxicating liquors without such license, he was repeatedly arrested by the police and subjected to fine by the police magistrate. The general rule is well settled, and has been repeatedly announced in this State, that a court of equity will not entertain a bill to restrain prosecutions under a municipal ordinance on the ground of the alleged illegality of such ordinance. The validity of an ordinance of the character involved here can only be tested by appeal from a fine imposed under it. Courts of chancery have no jurisdiction to enjoin criminal or quasi criminal prosecutions. Counsel for appellant admit this general rule, but contend that there are exceptions to it, and insist most earnestly that the facts charged in the bill take this case out of such rule and entitle appellant to relief sought. We have carefully examined the facts as shown by the record, and have considered the authorities cited by counsel in support of their contention, and we are of opinion that no case has been made out which gives appellant a standing in a court of equity. We can not afford the time which would necessarily be taken to discuss fully the cases cited by counsel, and to distinguish those on which they rely from the case here presented. We must content ourselves with saying that the judgment of the Circuit Court must be affirmed. Decree affirmed.